DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/24/2021 have been entered. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 9/24/2021, Examiner Amendment submitted on 10/11/2021.  Claims 21-40 are allowed.


Response to Amendment
The amendment filed on 9/24/2021 cancelled claim 42.  Claims 1-20 were previously cancelled.  No news claims are added. Claims 21, 27, 28, 34, 35 have been amended.  Examiner Amendment submitted on 10/11/2021 further cancelled claim 41, further amended claim 21, 28, 35.  Therefore, claims 21-40 are examined and allowed.                


Applicant’s Examiner amendment to claim 21, 28, 35 are sufficient to overcome the 35U.S.C 101 and 103 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims under 35U.S.C. 101 and 103. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 14/921801 (now patent 10,528,988), has been reviewed and approved on 9/24/2021.  The terminal disclaimer has been recorded.


Interview Summary
A telephone interview was conducted with Applicant's representative, Ms. Christine Umbright on 10/8/2021.  Potential claim amendment and clarification to 

Allowable Subject Matter
Claims 21-40 are deemed to be allowed in light of the Examiner Amendments filed on 10/11/2021, and the approved terminal disclaimer on 9/24/2021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a conversation with Ms. Umbright on 10/12/2021.


Listing of Claims:
1. – 20.  (Canceled)
21.	(Currently Amended) A system comprising:
one or more servers configured to:
maintain an association between a first content item and one or more services from a plurality of services;

generate an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource;
transmit, to the client device over the network responsive to the request for search results, the information resource comprising the plurality of search results and the content package, the script including computer-executable instructions configured to cause the client device to:
display the first content item and the user interface feature within a first region of an inline frame of the information resource, the inline frame having a first size;
identify an interaction with the user interface feature displayed in the first region; 
transmit, responsive to identifying the interaction, a content extension request based on the metadata of the content extension included in the content package;
receive, responsive to the content extension request, a second content item associated with the one or more services;
responsive to identifying the interaction, expand the inline frame from the first size to a second size while displaying the first content item in the first region, the expanded inline frame including a second region adjacent to the first region; and

22.	(Previously Presented) The system of claim 21, wherein the one or more processors are further configured to receive a request to associate the first content item with the one or more services.
23.	(Previously Presented) The system of claim 21, wherein the one or more services include at least one of location information, product information, timing information, or reviews.
24.	(Previously Presented) The system of claim 21, wherein the request for search results includes a search query.
25.	(Previously Presented) The system of claim 21, wherein the one or more processors are further configured to generate, responsive to the request for search results received from the client device, the content package.
26.	(Previously Presented) The system of claim 21, wherein the one or more processors are further configured to select the second content item based on the association between the first content item and the one or more services.
27.	(Previously Presented) The system of claim 21, wherein the one or more processors are further configured to:
maintain a second association between a third content item and one or more second services of the plurality of services;
receive, from the client device, a second request for content for display on the information resource;

display the third content item and the second user interface feature within a third region of the inline frame, the third region having a third size;
identify an interaction with the second user interface feature to cause the client device to display the fourth content item included in the content package; and
display, in a fourth region adjacent to the third region occupied by the third content item, the fourth content item.
28.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
maintaining an association between a first content item and one or more services from a plurality of services;
receiving, via a network, from a client device including one or more data processors, a request for search results comprising one or more keywords;
generating an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content 
transmitting, to the client device over the network responsive to the request for search results, the information resource comprising the plurality of search results and the content package, the script including computer-executable instructions configured to cause the client device to:
display the first content item and the user interface feature within a first region of an inline frame of the information resource, the first region having a first size;
identify an interaction with the user interface feature displayed in the first region; 
transmit, responsive to identifying the interaction, a content extension request based on the metadata of the content extension included in the content package;
receive, responsive to the content extension request, a second content item associated with the one or more services;
responsive to identifying the interaction, expand the inline frame from the first size to a second size while displaying the first content item in the first region, the expanded inline frame including a second region adjacent to the first region; and
display, in the second region adjacent to the first region occupied by the first content item, [[a]]the second content item based on the metadata of the content extension, the second content item different from the first content item.
29.	(Previously Presented) The non-transitory computer-readable medium of claim 28, the operations further comprising receiving a request to associate the first content item with the one or more services.

31.	(Previously Presented) The non-transitory computer-readable medium of claim 28, wherein the request for search results includes a search query.
32.	(Previously Presented) The non-transitory computer-readable medium of claim 28, further comprising selecting the second content item based on the association between the first content item and the one or more services.
33.	(Previously Presented) The non-transitory computer-readable medium of claim 28, further comprising generating, responsive to the request for search results received from the client device, the content package.
34.	(Previously Presented) The non-transitory computer-readable medium of claim 28, the operations further comprising:
maintaining a second association between a third content item and one or more second services of the plurality of services;
receiving, via the network, from the client device, a second request for content for display on the information resource;
transmitting, to the client device over the network responsive to the second request for content, a second content package including the third content item, a fourth content item based on the one or more second services having the association with the third content item, a second user interface feature and a second script for displaying the third content item and the fourth content item within the information resource, the second 
display the third content item and the second user interface feature within a third region of the inline frame, the third region having a third size;
identify an interaction with the second user interface feature to cause the client device to display the fourth content item included in the content package; and
display, in a fourth region adjacent to the third region occupied by the third content item, the fourth content item.
35.	(Currently Amended) A method, comprising:
maintaining, by one or more processors coupled to memory, an association between a first content item and one or more services from a plurality of services;
receiving, by the one or more processors, via a network, from a client device including one or more data processors, a request for search results comprising one or more keywords;
generating, by the one or more processors, an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource;
transmitting, to the client device over the network responsive to the request for search results, the information resource comprising the plurality of search results and the 
display the first content item and the user interface feature within a first region of an inline frame of the information resource, the first region having a first size;
identify an interaction with the user interface feature displayed in the first region;
transmit, responsive to identifying the interaction, a content extension request based on the metadata of the content extension included in the content package;
receive, responsive to the content extension request, a second content item associated with the one or more services;
 
responsive to identifying the interaction, expand the inline frame from the first size to a second size while displaying the first content item in the first region, the expanded inline frame including a second region adjacent to the first region; and
display, in the second region adjacent to the first region occupied by the first content item, [[a]]the second content item based on the metadata of the content extension, the second content item different from the first content item.
36.	(Previously Presented) The method of claim 35, further comprising receiving a request to associate the first content item with the one or more services.
37.	(Previously Presented) The method of claim 35, wherein the one or more services includes at least one of location information, product information, timing information, or reviews.
38.	(Previously Presented) The method of claim 35, wherein the request for search results includes a search query.

40.	(Previously Presented) The method of claim 35, further comprising selecting the second content item based on the association between the first content item and the one or more services.
41.	(Canceled)
42.	(Canceled) 



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Applicant’s argument filed on 9/24/2021 and Examiner amendment submitted on 10/11/2021 are deemed to be persuasive as the combination of elements, as a whole, recite the specific way of serving content items in content slots on the webpage, and thus integrated in a practical application in computer-related technology to overcome Alice 101 rejection.

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an 

Applicant’s Specification [0010, 0019, 0020, 0029] notes that generating a script to modify the order as users interacting with the information resource by expanding an iframe so that sufficient space can be made for displaying additional information related to a content ad when the content ad is displayed within an inline frame having a fixed space.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    

Additionally, upon further search, and for the reasons presented by Applicant, claims 21, 28, 35 are deemed to be allowable over the prior art of record.



The prior art made of record cited or referenced is considered pertinent to applicant’s disclosure.
Fan et al. (US 2009/0327869),
Lee et al. (US 2009/0049412), 
Anzures et al. (US 2011/0163969),
Sundaresan et al. (US 2008/0221987),
Koningstein (US 2005/0096979),
Dodda (US 2012/0101907), 
Jain (US 2007/0050251, US 2007/0050252),
Sah et al.  (US 2010/0017289),
Green et al. (US Patent 8,677,408), and
Hoshino et al. (US 2003/0177490).

The Examiner notes that the closet cited prior art of Fan et al. (US 2009/0327869), describes a host website may include "an insulator frame," where a "different domain party (e.g., a third-party ad syndicator)" having a different domain from the host website "is allowed to insert different domain content (e.g., ad content) into the insulator. ad 

The closet referenced but not cited prior art Koningstein (US 2005/0096969) teaches the electronic document/webpage including Java Script code that enables a user to select to expand an advertisement from the first display format to a second display format to give additional space cover those advertisements [0033, The home icon may, upon selection, return the user to the original content/search page that included the expandable advertisement in the event that the user selects one or more of the other menu options and views other pages.  Upon selection of picture icon 230 and/or gear icon 240, additional content may be displayed to the user in the content portion 201 of the electronic document (e.g., web page) while advertisement 200 continues to be displayed to the user, 0069, If at any time the user selects the home option 220 in the menu-driven graphical advertisement 200, the original content/search results and advertisements in the expanded second display format that includes the menu-driven advertisement may be transmitted to the end user system.  In another example, an advertisement may be targeted to local users and so a map link may be provided as an option that displays electronic mapping data and information].  However, Koningstein is silent about selecting and displaying the second content item different from the first 


Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “T. Mei, X. Hua and S. Li, "VideoSense: A Contextual In-Video Advertising System," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 19, no. 12, pp. 1866-1879, Dec. 2009, doi: 10.1109/TCSVT.2009.2026949“.

The NPL describes most of video-driven contextual advertising matching the ads with videos only based on textual information and insert ads at the fixed positions, e.g., the beginning or the end of a video. In particular, selected several relevant ads (i.e., a picture for each ad clip) for each video clip, and show them as the last frame or segment of the corresponding video. A hyperlink to each original ad is embedded in this frame. The NPL further suggests inserting ads at appropriate positions within video streams rather than only at the fixed positions. The ad insertion point can be a spot in the timeline of a source video at which one or more ad clips will be inserted by 
segmenting the web page into several blocks, extracting textual information related to this source video, selecting candidate ad insertion points within the video based on content discontinuity and attractiveness, selecting candidate ads according to textual relevance, and associating the ads with the insertion points in an optimization way. 


None of the cited art of record teaches or suggests the method of “
transmit, responsive to identifying the interaction, a content extension request based on the metadata of the content extension included in the content package;
receive, responsive to the content extension request, a second content item associated with the one or more services;          
responsive to identifying the interaction, expand the inline frame from the first size to a second size while displaying the first content item in the first region, the expanded inline frame including a second region adjacent to the first region; and 
display, in the second region adjacent to the first region occupied by the first content item, a second content item based on the metadata of the content extension, the second content item different from the first content item”, 
as set forth in claim 21, 28, and 35.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at 

As such, claims 21-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681